DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7-10, 16-19 and 21-23 have been examined. 
Claims 2-6, 11-15 and 20 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 09/14/2020 have been fully considered but they are not persuasive. 
Applicant is of the opinion that claims are not directed to abstract idea because claims recites significantly more than abstract idea. However, examiner respectfully disagrees. 
Claims continue to be directed towards rights management. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, (2014). Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-10, 16-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1, 7-9 are directed to method, claims 10, 16-18 are directed to a system and claims 19 and 21-23 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to rights management which is an abstract idea. Specifically, the claims recite “receiving… a first media content item…; … determining one or more similarities between first media content item and a second media content item…; … analyzing the authorization token…; … providing the first media content item for presentation…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a first media content item, determining similarity between first and second media content item, determining authorization for the first media content item based on rules and providing content for presentation based on authorization which is a process that deals with commercial or legal interactions including agreement in form of contract/license. See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, a server device, memory, processing device and a non-transitory computer readable medium merely use a computer as a tool to perform an abstract idea. Specifically, a server device, memory, processing device and a non-transitory computer readable medium perform the steps of receiving a first media content item, determining similarity between first and second media content item, determining authorization for the first media content item based on rules and providing content for presentation based on authorization. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a server device, memory, processing device and a non-transitory computer readable medium, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of rights management. As discussed above, taking the claim elements separately, a server device, memory, processing device and a non-transitory computer readable medium perform the steps of receiving a first media content item, determining similarity between first and second media content item, determining authorization for the first media content item based on rules and providing content for presentation based on authorization. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of rights management. Therefore, the use of these additional elements does no more than employ the 
Dependent claims further describe the abstract idea of rights management. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685